On account of the extreme penalty having been inflicted in this case, we have again examined the record and the authorities cited in appellant's brief and referred to in his motion for rehearing. We regret that we have been unable to reach the conclusion so ably contended for by counsel. The view expressed in our original opinion was arrived at after careful consideration because of the severe penalty fixed by the jury. To write at length on the motion would amount to nothing more than an expression in different words of the same conclusions.
The facts alleged in the motion cannot be considered by us. Pye v. State, 71 Tex.Crim. Rep..
The motion is overruled.
Overruled. *Page 336